Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  April 15, 2014                                                                       Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                       Michael F. Cavanagh
  148066(42)                                                                           Stephen J. Markman
                                                                                           Mary Beth Kelly
                                                                                            Brian K. Zahra
                                                                                    Bridget M. McCormack
                                                              SC: 148066                  David F. Viviano,
                                                                                                        Justices
  In re TALH, Minor.                                          COA: 314749
                                                              Mecosta CC Family Division:
                                                                    12-001290-AY

  ________________________________________/

          On order of the Chief Justice, the joint motion of the parties to extend the time for
  filing the supplemental briefs required by this Court’s February 21, 2014 order directing
  oral argument on the leave application is GRANTED. The supplemental briefs will be
  accepted as timely filed if received on or before May 19, 2014.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                               April 15, 2014